Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/031,673) filed on 07/10/2018.
Claims 2 and 13 are cancelled.
Claims 5 and 16 are amended.
Claims 1, 3-12 and 14-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Melnick (Reg. No. 71,820) on 03/11/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



5 (Currently Amended) The computer program product of claim 1, wherein the selecting and prioritizing 

16 (Currently Amended) The system of claim 12, wherein the selecting and prioritizing 

REASONS FOR ALLOWANCE
Claims 1, 3-12 and 14-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Jeong et al. (Improving Code Review by Predicting Reviewers and Acceptance of Patches) provides a method for improving the quality of code review based on predict whether a given patch is acceptable and suggest reviewer for a patch.  Hassan et al. (Predicting Change Propagation in Software System) addresses the question of how does a change in one source code entity propagate to other entities.  Lin et al. () provides suggesting training examples for machine learning using multiple machine learning algorithms to build respective models for a single collection of training data.  The performance of the respective models can be calculated to determine which model is most suitable for the given training data.  Hassan propose several 
The combination of the references of record fails to teach or render obvious the claimed inventions as recited in the claims.  The independent claims are novel and non-obvious over the prior art of record.
The features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
The dependent claims, being definite further limiting and fully enable by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA HUYNH/Examiner, Art Unit 2199           
                                                                                                                                                                                             /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199